Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/25/2021 has been entered.  As directed by the amendment: claims 1, 2, 15, and 16 have been amended.  Claims 1-18 are currently pending.
	The previously indicated grounds of rejection under 35 USC 103 are withdrawn in view of the amendment.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-18 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly 
	Regarding claim 1, the recitation of “adjusting the heating element from the second power level to a third power level and showing the first level setting on the display in response to actuation of the user input back to the first level setting” renders the claim indefinite as it is unclear at what point the power level returns back to the first level setting. It is unclear if the power level is intended to return to the first level setting after the adjustment to the third power level or if the power level is intended to return to the first level setting at some point between the adjustment between the second power level to a third power level.  That is, the claim requires adjusting the heating element from the second power level to a third power level and also requires showing the first level setting on the display in response to actuation of the user input back to the first level setting.  It is unclear in what way the adjusting the heating element from the second power level to a third power level step being claimed leads to the showing of the first level setting.  When is the heating element adjusted back to the first level setting?
	Regarding claim 1, the recitation of “the first level setting” and “the second level setting” lack proper antecedent basis.
	Regarding claim 2, “adjusting the heating element from the third power level to a fourth power level and showing the second level setting on the display in response to actuation of the user input back to the second level setting” renders the claim indefinite for substantially the same reasons as indicated in claim 1 above.
Regarding claim 15, “adjusting the heating element from the second power level to a third power level and showing the first number on the display in response to 
Regarding claim 16, “adjusting the heating element from the third power level to a fourth power level and showing the second number on the display in response to actuation of the user input back to the second number” renders the claim indefinite for substantially the same reasons as indicated as detailed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Publication 2018/0128493), hereinafter Chen.
Regarding claim 1, Chen teaches a method for adjusting a power level of an appliance heating element (para. 0002; “The following description relates generally to a cooking appliance and, more specifically, to a user interface that displays intuitive feedback to a consumer concerning cooking-related information, such as the actual temperature of a cooktop.”) (para. 0003; “Conventional cooktops often include various indicators to inform the consumer when the heating elements are ON or when the cooktop remains at an elevated temperature from a recent cooking operation. For example, such indicators may include lights on the cooktop that illuminate while the cooktop remains above a certain temperature. Other indicators may display the word Fig. 1 depicting appliance 100, such as an oven range-para. 0011) (Figure 2 depicting cooktop surface 106 comprising user interface 20 and heating elements 14, 16, 18 which may be “electrical resistance elements, induction heating elements, or gas burners”-para. 0012) (Figure 3 depicting the user interface 20, which includes display 36 and 38), comprising: 
adjusting a heating element (14, 16, 18) to a first power level and showing the first level setting on a display (40 and 38) in response to actuation of a user input (on interface 20 via 32) to a first level setting (para. 0014; “user interface 20 can control operations of the heating elements 14, 16, 18 according to user touches on the interface, which may be on the cooktop 106 or elsewhere… user interface devices 20 for controlling the heat output of the burners 14, 16, 18 include rotary encoders, potentiometers, touch sensors, and the like. As described in more detail below, the user interface 20 can further include a display 36 for conveying cooking information to the user, such as status ON/OFF or level/temperature settings of the respective heating elements 14, 16, 18, temperature of the cooktop 106 or of the respective heating elements 14, 16, 18, alarm conditions, etc.”) (para. 0042 and Figure 3; user interface 20 includes display 36, touch sensor array 32 and indicator lights 19 of indicator 38) (para. 0043; “The display 36 may include a temperature display unit 44 that can function to display the temperatures of the heating elements 14, 16, 18 and the para. 0044; “bar graph 38 may be located adjacent the touch sensor array 32 to provide a visual feedback to the user. The bar para. 0048; “For example, the bar graph 38 may provide a visual representation of a relative amount along a continuum (i.e., a gauge effect showing 30%, 40%, 60% or other value) while the multi-segment display 40 can display an actual temperature (i.e., 360 degrees). The segments of the bar graph 38 may use multi-colored LEDs corresponding to the respective temperature of the heating elements 14, 16, 18 and/or the cooktop 106 in a similar manner as described above.”) (See also para. 0039 and 0051) (Here, a user adjusts the heating element 14, 16, 18 by using the touch sensor 32 on  interface 20 to a first power level which is then shown on display 40 and 38.  As shown in Figure 3, and as detailed above, display 38 includes lighted segments 19 that graphically represent a power level of the heating element.  14 individual lighted segments are shown in figure 3.  Both 40 and 38 display power level information of the heating element, alphanumerically and graphically, respectively); 

    PNG
    media_image1.png
    580
    516
    media_image1.png
    Greyscale

adjusting the heating element from the first power level to a second power level and showing the second level setting on the display in Referencing the above annotated Figure 3; the first power level is taken as either of the two middle sections which correspond to a medium temperature setting.  The upper annotated region indicates a second power level corresponding to a high temperature setting.  The lower annotated region indicates another second power level corresponding to a low temperature setting.  Similarly, the other two regions indicate respective third power levels corresponding to medium-high and medium-low temperatures), the second power level of the heating element being different than the first power level of the heating element, the second level setting being next to the first level setting within a power level setting sequence; and 
adjusting the heating element from the second power level to a third power level (as shown above) and showing the first level setting on the display in response to actuation of the user input back to the first level setting (As detailed above, the displays indicate the power level of the heating elements.  Here, when the user adjusts the heating element back to the first power level, such selection is shown on the displays accordingly), the third power level of the heating element being between the first and second power levels of the heating element (as shown above in annotated figure 3, the third power level is between the first and second power levels.).
Regarding claim 2, Chen, as applied in claim 1, teaches each claimed limitation and further teaches adjusting the heating element from the third power level to a fourth power level and showing the second level setting on the display in response to actuation of the user input back to the second level setting (as detailed in claim 1 above.  The displays show, respectively, the power level of the heating element resulting from user selection, where the user, using the interface, selects a desired level)

    PNG
    media_image2.png
    580
    505
    media_image2.png
    Greyscale

As shown above).  
	Regarding claim 3, Chen, as applied to claim 1, teaches each claimed limitation and further teaches wherein adjusting the heating element to the first power level comprises adjusting the heating element from the second power level to the first power level (as detailed in claim 1 above).  
	Regarding claim 4, Chen, as applied to claim 1, teaches each claimed limitation and further teaches: 
adjusting the heating element to the first power level comprises decreasing a power output of the heating element to the first power level in response to actuation of the user input to the first level setting (Here, assuming that an initial setting occurs at a maximum value, the user then sets, using the interface, the power level to the first level which involves decreasing a power output to the heating element); 
adjusting the heating element from the first power level to the second power level comprises increasing the power output of the heating element from the first power level to the second power level in response to actuation of the user input to the second level setting (As detailed in claim 1, in order to go from the first power level to the second power level, the user, using the interface, increases the power output of the heating element); and 
adjusting the heating element from the second power level to the third power level comprises decreasing the power output of the heating element from the second power level to the third power level in response to actuation of the user input back to the first As detailed in claim 1, in order to go from the second power level to the third power level, the user, using the interface, decreases the power output of the heating element).  
	Regarding claim 5, Chen, as applied to claim 4, teaches each claimed limitation and further teaches wherein the user interface comprises a power level increase button and a power level decrease button; decreasing the power output of the heating element to the first power level comprises decreasing the power output of the heating element to the first power level in response to actuation of the power level decrease button on the user input; and increasing the power output of the heating element from the first power level to the second power level comprises increasing the power output of the heating element from the first power level to the second power level in response to actuation of the power level increase button on the user input; and decreasing the power output of the heating element from the second power level to the third power level comprises decreasing the power output of the heating element the second power level to the third power level in response to actuation of the power level decrease button on the user input (as detailed in claims 1 and 4).  
	Regarding claim 6, Chen, as applied to claim 5, teaches each claimed limitation and further teaches decreasing the power output of the heating element from the third power level to a fourth power level in response to another actuation of the power level decrease button on the user input, the fourth level setting being less than the first power level setting (as detailed above).  
	Regarding claim 7, Chen, as applied to claim 1, teaches each claimed limitation and further teaches: 
Here, assuming that an initial state is when the appliance is OFF, the user then sets, using the interface, the power level to the first level which involves increasing a power output to the heating element); 
adjusting the heating element from the first power level to the second power level comprises decreasing the power output of the heating element from the first power level to the second power level in response to actuation of the user input to the second level setting (As detailed in claim 1, in order to go from the first power level to the second power level, the user, using the interface, decreases the power output of the heating element); and 
adjusting the heating element from the second power level to the third power level comprises increasing the power output of the heating element from the second power level to the third power level in response to actuation of the user input back to the first level setting (As detailed in claim 1, in order to go from the second power level to the third power level, the user, using the interface, increases the power output of the heating element).  
	Regarding claim 8, Chen, as applied to claim 7, further teaches the user interface comprises a power level increase button and a power level decrease button; increasing the power output of the heating element to the first power level comprises increasing the power output of the heating element to the first power level in response to actuation of the power level increase button on the user input; and decreasing the power output of the heating element from the first power level to the second power level comprises as detailed above).  
	Regarding claim 9, Chen, as applied to claim 8, further teaches increasing the power output of the heating element from the third power level to a fourth power level in response to another actuation of the power level increase button on the user input, the fourth level setting being greater than the first power level setting (as detailed above).  
	Regarding claim 10, Chen, as applied to claim 1, further teaches wherein the power level setting sequence comprises no more than twenty level settings (as detailed above).  
	Regarding claim 11, Chen, as applied to claim 10, further teaches wherein the power level setting sequence comprises no more than eleven level settings (for instance, first, second, third, and fourth power settings detailed above).  
	Regarding claim 12, Chen, as applied to claim 1, further teaches wherein the third power level is about an average of the first and second power levels of the heating element (as detailed in claim 1).  
	Regarding claim 13, Chen, as applied to claim 1, further teaches wherein the heating element is an induction heating element (as detailed in claim 1).  
	Regarding claim 14, Chen, as applied to claim 1, further teaches wherein the user input is toggled between the first and second level settings one or more times prior as detailed in claim 1).  
Regarding claim 1, Chen teaches a method for adjusting a power level of an appliance heating element (para. 0002; “The following description relates generally to a cooking appliance and, more specifically, to a user interface that displays intuitive feedback to a consumer concerning cooking-related information, such as the actual temperature of a cooktop.”) (para. 0003; “Conventional cooktops often include various indicators to inform the consumer when the heating elements are ON or when the cooktop remains at an elevated temperature from a recent cooking operation. For example, such indicators may include lights on the cooktop that illuminate while the cooktop remains above a certain temperature. Other indicators may display the word "HOT" or similar indicia. However, the known indicators do not provide information to the consumer concerning "how hot" the cooktop may be.”) (Fig. 1 depicting appliance 100, such as an oven range-para. 0011) (Figure 2 depicting cooktop surface 106 comprising user interface 20 and heating elements 14, 16, 18 which may be “electrical resistance elements, induction heating elements, or gas burners”-para. 0012) (Figure 3 depicting the user interface 20, which includes display 36 and 38), comprising: 
toggling a user input (20) between a first number and a second number one or more times (detailed below);
after toggling the user input between the first and second numbers, adjusting a heating element (14, 16, 18) to a first power level and showing the first number on a display (40 and 38) in response to actuation of a user input (on interface 20 via 32) to the first number para. 0014; “user interface 20 can control operations of the heating elements 14, 16, 18 according to user touches on the interface, which may be on the cooktop 106 or elsewhere… user interface devices 20 for controlling the heat output of the burners 14, 16, 18 include rotary encoders, potentiometers, touch sensors, and the like. As described in more detail below, the user interface 20 can further include a display 36 for conveying cooking information to the user, such as status ON/OFF or level/temperature settings of the respective heating elements 14, 16, 18, temperature of the cooktop 106 or of the respective heating elements 14, 16, 18, alarm conditions, etc.”) (para. 0042 and Figure 3; user interface 20 includes display 36, touch sensor array 32 and indicator lights 19 of indicator 38) (para. 0043; “The display 36 may include a temperature display unit 44 that can function to display the temperatures of the heating elements 14, 16, 18 and the cooktop 106. The temperature display unit 44 can employ a light emitting device such as a high-brightness light emitting diode (LED), capable of variously varying a light-emitting color in order to increase visibility. The temperature display 44 unit can include one or more sub-units corresponding to each heating element 14, 16, 18 and/or the cooktop 106. The temperature range of the respective heating element 14, 16, 18 and/or the cooktop 106 may further be divided into multiple temperature sections, and the current temperature of each heating element 14, 16, 18 and/or the cooktop 106 can be displayed by using para. 0044; “bar graph 38 may be located adjacent the touch sensor array 32 to provide a visual feedback to the user. The bar graph 38 may be located entirely along the length of the touch sensor array 32, although it could be longer or shorter. In other embodiments, the bar graph 38 could even be located inside or overlaid upon of the touch sensor array 32. Additional fixed text elements could similarly be provided along the bar graph 38 of the touch sensor array 32. Additionally, a multi-segment display 40 and fixed text elements 42 are located within the display device 36, which can convey information both graphically and alphanumerically at the same time. The multi-segment display 40 is a numerical display (i.e., capable of displaying para. 0048; “For example, the bar graph 38 may provide a visual representation of a relative amount along a continuum (i.e., a gauge effect showing 30%, 40%, 60% or other value) while the multi-segment display 40 can display an actual temperature (i.e., 360 degrees). The segments of the bar graph 38 may use multi-colored LEDs corresponding to the respective temperature of the heating elements 14, 16, 18 and/or the cooktop 106 in a similar manner as described above.”) (See also para. 0039 and 0051) (Here, a user adjusts the heating element 14, 16, 18 by using the touch sensor 32 on  interface 20 to a first power level which is then shown on display 40 and 38.  As shown in Figure 3, and as detailed above, display 38 includes lighted segments 19 that graphically represent a power level of the heating element. Both 40 and 38 display power level information of the heating element, alphanumerically and graphically, respectively); 

    PNG
    media_image1.png
    580
    516
    media_image1.png
    Greyscale

adjusting the heating element from the first power level to a second power level and showing the second number on the display in response to actuation of the user input to the second number (Referencing the above annotated Figure 3; the first power level is taken as either of the two middle sections which correspond to a medium temperature setting.  The upper annotated region indicates a second power level corresponding to a high temperature setting.  The lower annotated region indicates another second power level corresponding to a low temperature setting.  Similarly, the other two regions indicate respective third power levels corresponding to medium-high and medium-low temperatures), the second power level of the heating element being different than the first power level of the heating element, the second number being next to the first number within a power level setting sequence; and 
adjusting the heating element from the second power level to a third power level (as shown above) and showing the first number on the display in response to actuation of the user input back to the first number (As detailed above, the displays indicate the power level of the heating elements.  Here, when the user adjusts the heating element back to the first power level, such selection is shown on the displays accordingly), the third power level of the heating element being between the first and second power levels of the heating element (as shown above in annotated figure 3, the third power level is between the first and second power levels.);
wherein the power level setting sequence (assuming references is to the power setting number sequence) comprises no more than eleven level settings (as detailed above).

Regarding claim 16, Chen, as applied in claim 15, teaches each claimed limitation and further teaches adjusting the heating element from the third power level to a fourth power level and showing the second number on the display in response to actuation of the user input back to the second number (as detailed in claim 1 above.  The displays show, respectively, the power level of the heating element resulting from user selection, where the user, using the interface, selects a desired level)

    PNG
    media_image2.png
    580
    505
    media_image2.png
    Greyscale

As shown above).  
	Regarding claim 17, Chen, as applied to claim 15, teaches each claimed limitation and further teaches wherein adjusting the heating element to the first power level comprises adjusting the heating element from the second power level to the first power level (as detailed in claim 15 above).  
Regarding claim 18, Chen, as applied to claim 15, teaches each claimed limitation and further teaches wherein the heating element is an induction heating element (as detailed above).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wait (U.S. Publication 2016/0196109).
Regarding claim 1, Wait teaches a method for adjusting a power level of an appliance heating element (para. 0001; “The subject matter of the present disclosure relates generally to methods and systems for remotely interacting with an appliance, in particular a cooktop appliance.”) (Para. 0004; “…an appliance having a cooktop with features for remotely modifying the heating level of heating elements of the cooktop and see also, paragraphs 0002-0003) (Figure 1 depicting oven appliance 12 having a cooktop 30, which itself includes electrical resistive and/or induction heating elements 32-para. 0016) (Figure 1 also shows the appliance having a control panel 34 having a variety of controls 60 and knobs 62-para. 0017, as well as one or more indicators 70 for indicating a heating level of the heating element 32-para. 0018), comprising: 

    PNG
    media_image3.png
    530
    499
    media_image3.png
    Greyscale

adjusting a heating element (32) to a first power level and showing the first level setting on a display in response to actuation of a user input (via knob 62) to a first level setting (para. 0017; “control panel 34 of oven range appliance 12 having a variety of controls 60, including knobs 62, can permit a user to make selections for cooking of food items on cooktop 30 or within the cooking chamber, e.g., a heating level of a heating element 32, a duration of a cooking cycle of the cooking chamber, and/or a power setting for the cooking cycle of the cooking chamber. As shown, in addition to knobs 62, controls 60 of control panel 34 may include various input components, such as one or more of a variety of electrical, mechanical, or electro-mechanical input devices including rotary dials, push buttons, and touch pads. Panel 34 also may include various display components, such as digital and/or analog display devices designed to provide operational or other feedback to a user.”) (para. 0018; “control panel 34 may include one or more indicators 70 for indicating a heating level of each heating element 32, i.e., one or more indicators 70 may be associated with a particular heating element 32 to indicate the heating level of the heating element. The heating level effectively is the amount of power provided to the heating element, which is converted to heat that is provided to a cooking utensil or food item placed on the heating element. A user may set or modify by, e.g., turning knob 62 clockwise or counter-clockwise, manipulating one or more controls 60, and/or remotely giving one or more commands, as further described below. The heating level typically is designated by descriptors such as, e.g., low, medium-low, medium, medium-high, and high. That is, when the heating level of a 2 may 3 may correspond to the medium setting, and position R4 may correspond to the medium-high setting, and these positions, as well as positions R1 and R5, may be labeled accordingly.”) (para. 0025; “indicator 70 includes an illuminable portion 72 that may be illuminated by a light source (not shown) such as, e.g., one or more light emitting diodes ( LEDs) or any other appropriate light source positioned in a suitable location to illuminate illuminable portion 72, such as within control panel 34. Illuminable portion 72 of indicator 70 is co-extensive with range of motion R of knob 62, extending from R1 to R5. Accordingly, controller 56 may be configured to illuminate illuminable portion 72 to indicate the heating level of the corresponding heating element 32, e.g., by activating the light source. The smallest portion of illuminable portion 72 is illuminated to indicate heating element 32 is set at its minimum heating level, and all of illuminable portion 72 is illuminated to indicate heating element 32 is set at its minimum heating level. An illuminated portion between the smallest portion and the total portion of illuminable portion 72 would indicate the heating level was set between its minimum and maximum values. For example, indicator 70 of FIG. 2 has an illuminated area 74 extending from R1 to almost R3, indicating the heating level of the associated heating element 32 is just under the medium heating level, i.e., just less than half of the maximum heating level, or approximately 40 to 45 percent. Additionally, no portion of illuminable portion 72 may be illuminated if heating element 32 is not para. 0026; “if a user activates heating element 32 and sets an initial heating level using knob 62 and then the user modifies the heating level of heating element 32 through a remote input as described above, indicator 70 can display the heating level of heating element 32 as remotely modified by the user. Accordingly, as shown in FIG. 2, indicator 70 may indicate the current heating level of heating element 32, which may be a different heating level than the heating level indicated by knob 62.”) (Here, the first power level is taken as the medium level, or 50%, represented by the R3 annotation in figure 2); 

    PNG
    media_image4.png
    760
    590
    media_image4.png
    Greyscale

adjusting the heating element from the first power level to a second power level (step 308; paragraphs 0029-0030) and showing the second level setting on the display in response to actuation of the user input to a second level setting (as detailed above), the second power level of the heating element being different than the first power level of the heating Here, the second power level is taken to be either the low or the high setting, indicating 0% or 100%, respectively, and represented by R1 and R5); and 
adjusting the heating element from the second power level to a third power level and showing the first level setting on the display in response to actuation of the user input back to the first level setting (as detailed above), the third power level of the heating element being between the first and second power levels of the heating element (The third power level is taken to be the medium-low or the medium-high setting represented by R2 and R4, respectively).  
Regarding claim 2, Wait, as applied to claim 1, further teaches adjusting the heating element from the third power level to a fourth power level and showing the second level setting on the display in response to actuation of the user input back to the second level setting, the fourth power level of the heating element being between the first and third power levels of the heating element or between the second and third power levels of the heating element (as detailed above in claim 1, the fourth power level  taken as the position shown in Figure 2, between R3 and R4).  
Regarding claim 3, Wait, as applied to claim 1, further teaches adjusting the heating element to the first power level (R3) comprises adjusting the heating element from the second power level (R5 or R1) to the first power level (CW or CCW; fig. 2).  
Regarding claim 4, Wait, as applied to claim 1, further teaches wherein:
for example, from R4 or R5 to R3) in response to actuation of the user input (62) to the first level setting; 
adjusting the heating element from the first power level (R3) to the second power level (R1 or R5) comprises increasing the power output of the heating element from the first power level (R3) to the second power level (R5) in response to actuation of the user input (62) to the second level setting; and 
adjusting the heating element from the second power level (R1 or R5) to the third power level (R3 or R4) comprises decreasing the power output of the heating element from the second power level (R5) to the third power level (R4) in response to actuation of the user input (62) back to the first level setting.  
Regarding claim 5, Wait, as applied to claim 4, further teaches
the user interface comprises a power level increase button and a power level decrease button (as detailed above); 
decreasing the power output of the heating element to the first power level (R3) comprises decreasing the power output of the heating element to the first power level in response to actuation of the power level decrease button on the user input (from R4 or R5 to R3; Fig. 2); and
increasing the power output of the heating element from the first power level (R3) to the second power level (R2 or R4) comprises increasing the power output of the heating element from the first power level (R3) to the second power level (R4) in response to actuation of the power level increase button on the user input; and
R2 or R4) to the third power level (R1 or R5) comprises decreasing the power output of the heating element the second power level (R2) to the third power level (R1) in response to actuation of the power level decrease button on the user input.  
Regarding claim 6, Wait, as applied to claim 5, further teaches decreasing the power output of the heating element from the third power level (R5) to a fourth power level (position between R3 and R2) in response to another actuation of the power level decrease button on the user input, the fourth level setting being less than the first power level setting.  
Regarding claim 7, Wait, as applied to claim 1, further teaches wherein:
adjusting the heating element to the first power level (R3) comprises increasing a power output of the heating element to the first power level (from R1 to R3) in response to actuation of the user input to the first level setting; 
adjusting the heating element from the first power level (R3) to the second power level (R2 or R4) comprises decreasing the power output of the heating element from the first power level (R3) to the second power level (R2) in response to actuation of the user input to the second level setting; and 
adjusting the heating element from the second power level (R2 or R4) to the third power level (R1 or R5) comprises increasing the power output of the heating element from the second power level (R4) to the third power level (R5) in response to actuation of the user input back to the first level setting.  
Regarding claim 8, Wait, as applied to claim 7, further teaches wherein:
as detailed above); increasing the power output of the heating element to the first power level comprises increasing the power output of the heating element to the first power level in response to actuation of the power level increase button on the user input; and decreasing the power output of the heating element from the first power level to the second power level comprises decreasing the power output of the heating element from the first power level to the second power level in response to actuation of the power level decrease button on the user input; and increasing the power output of the heating element from the second power level to the third power level comprises increasing the power output of the heating element the second power level to the third power level in response to actuation of the power level increase button on the user input (as detailed above).  
Regarding claim 9, Wait, as applied to claim 8, further teaches increasing the power output of the heating element from the third power level (R1 or R5) to a fourth power level (position shown in Figure 2 between R3 and R4) in response to another actuation of the power level increase button on the user input, the fourth level setting being greater than the first power level setting (R3).  
Regarding claim 10, Wait, as applied to claim 1, further teaches wherein the power level setting sequence comprises no more than twenty level settings (as detailed above).  
Regarding claim 11, Wait, as applied to claim 10, further teaches wherein the power level setting sequence comprises no more than eleven level settings (as detailed above; for instance, first, second and third).  
Regarding claim 12, Wait, as applied to claim 1, further teaches wherein the third power level is about an average of the first and second power levels of the heating element (as detailed above).  
Regarding claim 13, Wait, as applied to claim 1, further teaches wherein the heating element is an induction heating element (as detailed above).  
Regarding claim 14, Wait, as applied to claim 1, further teaches wherein the user input is toggled between the first and second level settings one or more times prior to adjusting the heating element from the second power level to the third power level (see above, especially Figure 3 where the method repeats between steps 306 and 312).  
Regarding claim 15, Wait teaches a method for adjusting a power level of an appliance heating element, comprising: toggling a user input between a first number and a second number one or more times; after toggling the user input between the first and second numbers, adjusting a heating element to a first power level and showing the first number on a display in response to actuation of the user input to the first number; adjusting the heating element from the first power level to a second power level and showing the second number on the display in response to actuation of the user input to the second number, the second power level of the heating element being different than the first power level of the heating element, the second number being next to the first number within a power setting number sequence; and adjusting the heating element from the second power level to a third power level and showing the first number on the display in response to actuation of the user input back to the first number, the third power level of the heating element being between the first and second power levels of please see citations in claim 1 to Wait).  
Regarding claim 16, Wait, as applied to claim 15, further teaches adjusting the heating element from the third power level to a fourth power level and showing the second number on the display in response to actuation of the user input back to the second number, the fourth power level of the heating element being between the first and third power levels of the heating element or between the second and third power levels of the heating element (please see citations in claim 2 to Wait).  
Regarding claim 17, Wait, as applied to claim 15, further teaches wherein adjusting the heating element to the first power level comprises adjusting the heating element from the second power level to the first power level (please see citations in claim 3 to Wait).  
Regarding claim 18, Wait, as applied to claim 15, further teaches wherein the heating element is an induction heating element (para. 0016).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761